Citation Nr: 0842133	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-29 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2005 from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Upon review of the evidence the Board finds that further 
development is necessary to address evidentiary and due 
process concerns.  

First, the veteran's most recent compensation and pension 
examination to ascertain the severity of his PTSD symptoms 
was performed over 3 years ago in 2005, and since that time, 
additional evidence has been obtained regarding his PTSD 
symptoms.  The Board notes that a deferred rating from July 
2007 included plans to schedule the veteran for a new VA 
examination, but no further steps were taken by the RO to do 
so. 

The veteran has also expressed disagreement with the August 
2005 VA examination's report, alleging that his symptoms were 
described as less severe than what he actually stated during 
the interview.  He has obtained a copy of the transcript from 
the interview during the August 2005 examination in support 
of his contentions.  The Board does note that the examination 
report does not appear to have fully addressed the extent of 
his symptoms, with no clear comments as to the whether the 
symptoms render him unemployable, although his history of 
frequent job changes is mentioned.  The veteran himself in 
the final page (pg. 9) of the transcript of his interview 
during the examination is noted to have remarked that no 
questions were asked about his family relationships.  Thus, a 
more thorough examination is necessary to address the social 
and industrial impact caused by his PTSD.  In light of the 
veteran's apparent issues with the examiner shown in his 
written contentions attached to his substantive appeal, the 
examination should be conducted by a different examiner than 
the one who conducted the August 2005 examination.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).  

Furthermore, the Board observes that the veteran's increased 
rating claim for his PTSD is inextricably intertwined with 
the issue of entitlement to a TDIU, that a final decision on 
this latter issue cannot be rendered until decisions on the 
increased rating claim has been rendered, and thus they are 
"inextricably intertwined." See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  In addition to the PTSD presently 
rated at 50 percent disabling, he is also service-connected 
for diabetes mellitus rated at 20 percent disabling, 
hypertension rated at 10 percent disabling, tinnitus rated at 
10 percent disabling and hearing loss rated as 
noncompensable.  His combined evaluation is currently 70 
percent.  Examination of all the service-connected 
disabilities is warranted to ascertain whether he is rendered 
unemployable by them.  

Finally the Board notes that there is no evidence in the 
claims file showing that the veteran has ever been sent a 
letter that complies with VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  While there appears to have been a problem 
locating the veteran's temporary file, which necessitated the 
obtaining of a photocopy of the rating on appeal and other 
adjudicatory actions, there is no indication as to whether 
such notice was among the missing evidence, and no such 
notice is mentioned in the July 2007 statement of the case or 
the October 2007 statement of the case.  Corrective action 
must be taken to ensure that he receives such notice in 
regards to these matters on appeal.  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In light of the need to remand these 
matters for further development, additional notice should 
specifically address the issues on appeal.  

In addition, there has been a recent decision by the Court 
addressing increased rating claims, Vasquez-Flores v. Peake, 
22 Vet. Ap. 37, 2008, which points out that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AOJ must send the appellant a 
corrective notice, that explains (1) the 
information and evidence not of record 
needed to establish an effective date, if 
an increased rating and/or TDIU is 
granted on appeal, as outlined by the 
Court in Dingess, supra, (2) that he can 
submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, (3) generally, 
the criteria necessary for entitlement to 
a higher disability rating/TDIU, (4) 
that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (5) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra. 

The notice must also (1) inform him of 
what he needs to provide; and (2) what 
information VA has or will provide.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issues on appeal.

2.  The AOJ should request the veteran to 
provide information about his  medical 
treatment for his PTSD currently on 
appeal and his other service-connected 
disorders and after obtaining necessary 
authorization, attempt to obtain the 
records of all VA and/or private medical 
treatment for these disorders from 2007 
to the present time.  If the above-
mentioned records are not available, that 
fact should be entered in the claims 
file.

3.  The AOJ should schedule the veteran 
for a VA psychiatric examination to 
determine the current level of his 
service-connected PTSD.  The examination 
should be conducted by a psychiatrist who 
has not heretofore seen or examined him.  
The claims folder must be made available 
to the examiner for review before the 
examination and the report should so 
indicate such review.  Detailed clinical 
findings should be reported in connection 
with the evaluation.  The examiner should 
report a full multiaxial diagnosis, to 
include the assignment of a global 
assessment of functioning (GAF) score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) and 
an explanation what the assigned score 
represents.  In addition, the examiner 
should state an opinion as to the degree 
of social and industrial inadaptability 
and employability caused by the veteran's 
service-connected PTSD.  If other 
psychiatric disorders are shown besides 
PTSD, the examiner should provide a 
diagnosis and state an opinion as to the 
degree of social and industrial 
inadaptability and employability caused 
by these other disorders and provide a 
separate GAF score for the other 
disorders if appropriate.  If the 
examiner is unable to separate any 
symptomatology of the service-connected 
PTSD from any non-service connected 
psychiatric disorder which may be 
diagnosed, the examiner should state 
this.  

The examiner should address whether or 
not the veteran's service-connected PTSD 
prevents him from securing or following 
substantially gainful employment, 
considering the impairment associated 
with that disorder.  If so, the examiner 
should identify the period of time in 
which he became unemployable due to PTSD.  
The examiner must report the basis for 
the determination that the veteran cannot 
work.
Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

4.  Thereafter, the AOJ should schedule 
the veteran for examinations, by 
appropriate specialists, to determine the 
nature and extent of his additional 
service-connected disabilities of 
diabetes mellitus, hypertension, hearing 
loss and tinnitus.  The claims folder to 
include the report from the PTSD 
examination ordered in #3, must be made 
available to the examiner for review 
before the examination, and the report 
should so indicate such review.  The 
examiner should pay special attention to 
the report from the PTSD examination 
which should be conducted prior to this 
examination, should contain an opinion 
concerning the effects of PTSD on his 
employability.  The examiners should 
render an opinion as to the effect of all 
his service-connected disabilities (and 
their treatment if any) on his ability to 
secure or follow a substantially gainful 
occupation.  The examiners should clearly 
outline the rationale and discuss the 
medical principles involved for any 
opinions expressed.  If the requested 
medical opinions cannot be given, the 
examiners should state the reason why.

5.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
when adjudicating the claims.  The AOJ 
should also adjudicate the claim for TDIU 
in light of the additional medical 
evidence obtained.  The veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



